 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorney for Plaintiff,
     Gerardo Hernandez
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   HENDRIK BLOCK,                                  )     Case No. 3:21-cv-03235-AGT
                                                     )
12                  Plaintiff,                       )     STIPULATION TO EXTEND DEADLINE
                                                     )
13          vs.                                      )     TO COMPLETE JOINT SITE
                                                     )     INSPECTION REQUIRED BY GENERAL
14   MONRO, INC. dba TIRE CHOICE, et al.,            )     ORDER 56; [PROPOSED] ORDER
                                                     )
15                                                   )
                    Defendants.
                                                     )
16                                                   )
                                                     )
17                                                   )
                                                     )
18                                                   )
19
            Plaintiff, Gerardo Hernandez (“Plaintiff”), and Defendant, Marilou West, Melissa W.
20
     Phillips, and Scott L. West (collectively “Defendants,” and together with Plaintiff, “the
21
     Parties”), by and through their respective counsel, hereby stipulate as follows:
22
            1.      This action arises out of Plaintiff’s claims that Defendants denied him full and
23
     equal access to their public accommodation on account of his disabilities in violation of Title III
24
     of the Americans with Disabilities Act (“ADA”) and parallel California law. Plaintiff seeks
25
     injunctive relief under federal and California law, as well as damages under California law.
26
     This matter therefore proceeds under this district’s General Order 56 which governs ADA
27
     access matters.
28


                  STIPULATION TO CONTINUE DEADLINE FOR JOINT SITE INSPECTION;
                                      [PROPOSED] ORDER

                                                  Page 1
 1          2.      The Court has ordered that the Parties conduct a joint site inspection of the
 2   subject property within 60 days after service of the complaint (General Order 56, as amended in
 3   January 2020), in this instance, on or before July 15, 2021.
 4          3.      Plaintiff has been attempting to serve Defendant Monro, Inc. dba Tire Choice
 5   with the Summons and First Amended Complaint, but has not been able to effect service on
 6   Monro, Inc. to date.
 7          4.      The Parties were unable to schedule a date and time, before the July 15, 2021
 8   deadline to conduct a joint site inspection.
 9          5.      Nonetheless, the Parties require a 45-day extension for Plaintiff to serve Monro,
10   Inc. and to schedule and conduct the joint site inspection, and if the matter does not settle prior
11   to that time, it is subject to the Parties’ reservation to further modify the date if necessary.
12          6.      Accordingly, the Parties stipulate to extend the deadline to conduct the joint site
13   inspection to August 30, 2021, with all dates triggered by that deadline continued accordingly.
14
     IT IS SO STIPULATED.
15
16   Dated: July 12, 2021                           MOORE LAW FIRM, P.C.
17
18                                                  /s/ Tanya E. Moore
                                                    Tanya E. Moore
19                                                  Attorney for Plaintiff,
                                                    Gerardo Hernandez
20
21   Dated: July 12, 2021                           LAW OFFICES OF RONALD G. PECK

22
                                                     /s/ Ronald G. Peck
23                                                   Ronald G. Peck
                                                     Attorneys for Defendants,
24                                                   Marilou West, Melissa W. Phillips, and Scott L.
                                                     West
25
     ///
26
     ///
27
     ///
28


                   STIPULATION TO CONTINUE DEADLINE FOR JOINT SITE INSPECTION;
                                       [PROPOSED] ORDER

                                                    Page 2
 1                                         ATTESTATION
 2   Concurrence in the filing of this document has been obtained from each of the individual(s)
 3   whose electronic signature is attributed above.

 4                                              /s/ Tanya E. Moore
                                                Tanya E. Moore
 5                                              Attorney for Plaintiff,
 6                                              Gerardo Hernandez

 7
                                       [PROPOSED] ORDER
 8
           The Parties having so stipulated and good cause appearing,
 9
           IT IS HEREBY ORDERED that the deadline for the Parties to complete the joint site
10
     inspection is extended to August 30, 2021, with all dates triggered by that deadline continued
11
     accordingly.
12
     IT IS SO ORDERED.
13
14
     Dated: July 12, 2021
15
                                                ALEX G TSE
16                                              United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28


                    STIPULATION TO CONTINUE DEADLINE FOR JOINT SITE INSPECTION;
                                        [PROPOSED] ORDER

                                                Page 3
